UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7307


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JERMAIN SANTELL HILL,

                    Defendant - Appellant.



                                      No. 19-7323


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JERMAIN SANTELL HILL,

                    Defendant - Appellant.



Appeals from the United States District Court for the Southern District of West Virginia,
at Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:15-cr-00026-1; 2:16-cr-
00210-1; 2:18-cv-00075)


Submitted: November 19, 2019                               Decided: November 22, 2019
Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Jermain Santell Hill, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jermain Santell Hill seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge and denying relief on Hill’s 28 U.S.C. § 2255

(2012) motion. The order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2012). We dismiss the appeals

for lack of jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles

v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on July 1, 2019. Hill filed the notice of appeal

on September 9, 2019. Because Hill failed to file a timely notice of appeal or to obtain an

extension or reopening of the appeal period, we dismiss the appeals. Accordingly, we also

deny a certificate of appealability. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                DISMISSED




                                              3